UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2099



JOSH BILLINGS,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Henry C. Morgan, Jr., District
Judge. (CA-98-97-4)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josh Billings, Appellant Pro Se. James Walter Hopper, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Josh Billings appeals the district court’s order denying re-

lief in his action challenging Virginia’s election laws.   We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we grant Billings’ motion to pro-

ceed in forma pauperis and affirm on the reasoning of the district

court.   See Billings v. Virginia, No. CA-98-97-4 (E.D. Va. July 9,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2